     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 1 of 14



 1   [Submitting counsel on signature page]
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9

10   IN RE: JUUL LABS, INC., MARKETING,                  Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
11   LIABILITY LITIGATION                                JOINT DISCOVERY STATUS REPORT
12                                                       Judges: Hon. Jacqueline Scott Corley
                                                         Courtroom: Video Conference
13   This Document Relates to:                           Hearing Date: November 17, 2020
                                                         Hearing Time: 9:00 a.m.
14   ALL ACTIONS
15

16          Pursuant to the Court’s instruction at the October 30, 2020 hearing, counsel for
17   Defendants Juul Labs, Inc. (“JLI”), Altria,1 Director Defendants,2 E-Liquid Defendants,3 Retailer
18   Defendants, 4 and Distributor Defendants 5 (collectively “Defendants”), and Plaintiffs’ Co-Lead
19   Counsel (“Plaintiffs”) (collectively referred to herein as the “Parties”) respectfully provide this
20

21
     1
      “Altria” refers to Altria Group, Inc., and the Altria-affiliated entities named in Plaintiffs’
22   Consolidated Class Action Complaint and Consolidated Master Complaint (collectively,
23   “Complaints”), see ECF Nos. 387, 388.
     2
      “Director Defendants” refers to Messrs. James Monsees, Adam Bowen, Nicholas Pritzker,
24   Hoyoung Huh, and Riaz Valani.
     3
25    “E-Liquid Defendants” refers to Mother Murphy’s Labs, Inc., Alternative Ingredients, Inc.,
     Tobacco Technology, Inc., and Eliquitech, Inc.
26   4
      “Retailer Defendants” refers to Chevron Corporation, Circle K Stores, Inc., Speedway LLC, 7-
27   Eleven, Inc., Walmart, and Walgreen Co.
     5
      “Distributor Defendants” refers to McLane Company, Inc., Eby-Brown Company, LLC, and
28   Core-Mark Holding Company, Inc.
                                                                                       JOINT DISCOVERY
                                                    1                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 2 of 14



 1   Joint Discovery Status Report in advance of the Discovery Conference scheduled for November
 2   17, 2020.
 3   I.     DISCOVERY FROM DEFENDANTS
 4           A.      JLI
 5          Document Productions
 6          Discovery of JLI: To date, JLI has produced over 1.3 million documents, consisting of
 7   over 6.7 million pages, including re-productions of materials produced to federal and state
 8   authorities. With the Court’s assistance, JLI and Plaintiffs reached agreement on custodians and
 9   search terms for ESI productions on October 9. JLI has agreed to make further rolling document
10   productions between now and mid-April.
11          On October 15, 2020, pursuant to this Court’s order, JLI produced its Premarket Tobacco
12   Product Application (“PMTA”) to Plaintiffs as Highly Confidential – Outside Counsel Only, in
13   accordance with the proposed Amended Protective Order. Plaintiffs have expressed some
14   concerns to JLI regarding the use of the PMTA at depositions and will attempt to work through
15   those issues before seeking Court guidance. The Parties will confer as to any additional PMTA-
16   related discovery Plaintiffs seek and bring any unresolvable issues to Your Honor.
17          Depositions
18          On October 30, 2020, the Parties sought guidance regarding Plaintiffs’ process of noticing
19   30(b)(6) depositions. Your Honor indicated that Plaintiffs may take multiple 30(b)(6) depositions
20   as discovery progresses, but asked plaintiffs to share the other anticipated early topics with JLI
21   now, and cautioned that Plaintiffs do not “get to duplicate” their questioning, so any future
22   notices will be on “different topics.” (10/30/20 Hearing Tr. at 12:11-21, 13:5-18, 14:23-24, 15:1-
23   4, 19:14-19.) As a practical matter, Plaintiffs contend that they may notice additional topics that
24   fall under the same umbrella as the early topics (i.e., such as other topics related to marketing,
25   sales, design, safety testing, and youth prevention—including the “why”), but they will not ask
26   the same questions again. JLI contends that Plaintiffs’ deposition notices, as currently drafted,
27   already cover all aspects of the noticed topics—including the “why.” Thus, further notices on
28

                                                                                          JOINT DISCOVERY
                                                      2                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 3 of 14



 1   these topics would be improper. Plaintiffs understand the Court has already issued guidance on
 2   this point, but apparently the parties need further clarification.
 3          To date, Plaintiffs have served JLI with five 30(b)(6) deposition notices regarding
 4   design/warnings, marketing, sales, safety/testing, and youth prevention, and on November 11,
 5   2020, Plaintiffs indicated that they would be serving one more notice to JLI limited to
 6   communications with tribes. Plaintiffs and JLI have met and conferred regarding all topics
 7   multiple times, including on October 9 (Design/Warnings), October 14 (Design/Warnings),
 8   October 21 (Design/Warnings and Marketing), November 4 (Sales), and November 11
 9   (Safety/Testing and Youth Prevention). Plaintiffs have served amended notices for all but the
10   Sales notice. JLI is currently working to confirm whether the information plaintiffs seek in the
11   Sales notice is available and has offered to continue to meet and confer with plaintiffs on
12   Wednesday, November 18.
13          The current versions of the Rule 30(b)(6) deposition notices are attached hereto as
14   Exhibits A - E. As discussed with the Court and JLI, Plaintiffs designed their notices to gather
15   testimony regarding who, what, where, and when of the conduct at issue in this complex MDL to
16   efficiently gather information and to guide and streamline future discovery. The deposition
17   notices include 64 enumerated topics, and there are 128 topics including subparts. JLI contends
18   that the topics in each notice are extensive and cover, in great detail, nearly every facet of JLI’s
19   business. For example:
20          Marketing (Ex. B): Seeks information on all aspects of JLI’s marketing and
            advertising, including:
21
                •   Role of third parties in JLI’s marketing strategies and advertisements;
22
                •   Development, design, modification, modification, and implementation of JLI’s
23                  marketing strategies;
24              •   Effectiveness of the marketing strategy and advertisements;
25              •   Distribution of advertisements;
26              •   Development of in-person promotional events; and
27              •   Development, design, and modification of product labels.
28

                                                                                          JOINT DISCOVERY
                                                       3                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 4 of 14



 1          Youth Prevention (Ex. E): Seeks information on each and every facet of JLI’s
            Youth Prevention efforts, including:
 2
                •   Communications or requests from third parties, your employees, or others
 3                  concerning youth prevention activities or programs;
 4              •   All youth prevention programs or curricula presented, developed or in
                    development;
 5
                •   Details of the terms and conditions of all contracts or agreements with schools,
 6                  school districts, out-of school programs, summer camps, or other activities or
                    functions frequented by youth;
 7
                •   Documents intended to be used to gather any youth participant data as a part of
 8                  any youth prevention activity and a complete description of all data that was in
                    fact gathered by means of such documents;
 9
                •   How all schools, school districts, out-of-school programs, summer camps, or other
10                  activities or functions frequented by youth, were selected or targeted for contact;
11              •   All payments made by or to JLI in connection with its youth prevention activity to
                    any schools, school districts, out-of-school programs, summer camps, or other
12                  activities or functions frequented by youth;
13              •   Training that was given to your representatives, regardless of whether such
                    representatives were employed by you, to conduct any youth prevention and
14                  education programs at any schools, school districts, out-of-school programs,
                    summer camps, or other activities or functions frequented by youth;
15
                •   Details, content, topics, agenda and substance of any meetings and
16                  communications related to your youth prevention activities between you or your
                    representative and any person who at the time of the meeting was not employed by
17                  JLI, but was either currently employed any tobacco company or was consulting
                    with JLI based on previous experience at any tobacco company; and
18
                •   Details of the “Moving Beyond” program.
19

20   Because of the breadth and scope of the topics, JLI contends that it must compile a significant

21   amount of information, confirm whether additional documents need to be produced from the 2.6

22   million documents that hit on the parties’ recently agreed upon search terms, produce them, and

23   prepare a witness on each topic. Plaintiffs note that JLI has already produced millions of pages of

24   documents, and given the pace of this litigation, it will not be practical or necessary for JLI to

25   wait to produce a witness until it has reviewed and produced more documents; if these are to be

26   early depositions, they should proceed promptly. JLI states that document production is just one

27   aspect of the time needed for deposition preparation, particularly given the scope of Plaintiffs’

28   30(b)(6) notices. Moreover, JLI’s document productions are not yet complete, and it should have

                                                                                          JOINT DISCOVERY
                                                      4                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 5 of 14



 1   the opportunity to produce responsive documents before the depositions occur to ensure that each
 2   corporate representative has a complete record on which to base the company’s testimony.
 3   Again, Plaintiffs believe the Court already issued guidance on this point, but apparently the
 4   parties need further clarification.
 5           Consistent with the Court’s guidance, Plaintiffs contend that JLI has sufficient
 6   information now to begin setting dates on the proposed topics and ask the Court to set a deadline
 7   for JLI to begin producing witnesses before the end of the year. JLI has advised that it plans to
 8   propose potential deposition dates for the 30(b)(6) witnesses once it has received all of plaintiffs’
 9   deposition notices and has evaluated the overlapping topics, coverage, and has confirmed witness
10   availability. In exchange for Plaintiffs withdrawing certain of the 30(b)(6) topics, JLI has also
11   agreed to provide responses to an additional six Rule 30(b)(6) topics concerning Design and
12   Warnings in writing. The parties have negotiated a November 23, 2020 date for the written
13   responses. The written topics overlap extensively with the Design and Warnings topics for which
14   plaintiffs have requested a live witness. Thus, JLI asserts that it requires final confirmation that
15   its written responses are acceptable before moving forward with live testimony on the Designs
16   and Warning topics. Plaintiffs contend that allowing JLI to delay setting depositions based on the
17   sufficiency of its own responses will simply frustrate the process and lead to more delay.
18   Nevertheless, as a practical matter, Plaintiffs will review the written responses and confer with
19   JLI before any deposition occurs, and suggest that the other topics proceed first to keep things
20   moving forward.
21           Pursuant to CMO 10, on Monday, October 19, Plaintiffs notified JLI that they intend to
22   depose nine fact witnesses who are either current or former JLI employees. On Monday, October
23   26, Plaintiffs send deposition notices for each of the nine fact witnesses, all set for December 18,
24   2020. Plaintiffs have indicated that these deposition dates are placeholders and the parties are
25   continuing to negotiate dates that are acceptable for the witnesses and counsel. On November 5,
26   JLI confirmed that its counsel will represent two of the witnesses, Ari Atkins and Steven
27   Christensen. JLI is working on deposition dates for Mr. Atkins and Mr. Christensen and will
28   promptly provide them to plaintiffs. Plaintiffs’ counsel has reached out to the firm that JLI

                                                                                          JOINT DISCOVERY
                                                      5                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 6 of 14



 1   advised would be representing Chelsea Kania (KC Maxwell), but was advised that Ms. Kania no
 2   longer lives in the United States and Ms. Maxwell would not accept service of the subpoena.
 3   Plaintiffs are continuing to attempt to work with Ms. Maxwell to coordinate a deposition and will
 4   seek out other avenues as necessary. Counsel for Mr. Harter, Ms. Henderson, and Ms. Taylor
 5   (Foley & Lardner) advised that he would promptly provide a range of available dates beginning in
 6   mid-January and will encourage his clients to allow him to accept service of the subpoenas. JLI’s
 7   counsel is not representing two other witnesses, former employees Spencer Pederson and
 8   Chenyue Xing. JLI is in the process of confirming representation for Mr. Pederson and Ms. Xing.
 9   JLI confirmed that it cannot accept service of former employee Andrew Martin, and provided
10   Plaintiffs with contact information on November 16. Plaintiffs seek the Court’s assistance in
11   getting deposition dates for the initial 30(b)(6) topics and fact witnesses that will be represented
12   by JLI’s counsel. JLI does not believe the Court’s assistance is necessary, as JLI will promptly
13   propose deposition dates after it has received the appropriate information from Plaintiffs.
14          On November 16, JLI confirmed that it will promptly produce transcripts from depositions
15   taken in related proceedings.
16          Production of Custodial Files
17          JLI is working on production of custodial files for the nine fact witnesses. Applying the
18   search terms the parties agreed to on October 9, JLI has identified more than 250,000 documents
19   for production. JLI is working diligently to analyze the documents for confidentiality and
20   privilege and will begin its rolling production on or about November 18. In accordance with
21   CMO 10, the custodial files will be produced thirty days before the depositions will be held.
22          Written Discovery
23          JLI has provided responses to all of Plaintiffs’ written discovery requests. On September
24   14, 2020 and again on October 15, 2020, Plaintiffs requested further responses and clarification
25   regarding JLI’s responses to request numbers 127 and 142 in Plaintiffs’ fifth set of requests for
26   the production of documents regarding sales data. On November 15, JLI informed plaintiffs that
27   it is working on providing the requested information (i.e., sales and revenue data broken down by
28   state for all 50 states, a lookup table providing detailed product information for dozens of SKUs,

                                                                                          JOINT DISCOVERY
                                                      6                                     STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 7 of 14



 1   as well as sales, revenue, profit, loss, cost and pricing data at “the most granular level available—
 2   such as by product, month, state, and channel”). Plaintiffs and JLI continue to meet and confer on
 3   these responses and will bring any additional disputed issues to Your Honor’s attention, if
 4   necessary.
 5           B.      Altria
 6          Document Production
 7          To date, Altria has produced over 731,000 documents, consisting of over 5 million pages,
 8   largely including re-productions of documents produced to the FTC. Altria and Plaintiffs have
 9   reached agreement on search terms and custodians for a further document production. Altria has
10   agreed to substantially complete this production by late December.
11          Depositions
12          On October 29, 2020, Plaintiffs served a deposition notice seeking the testimony of Altria
13   Group, Inc.’s former CEO, Howard Willard. Altria has offered January 12 or 13, 2021 for Mr.
14   Willard’s deposition. Plaintiffs have agreed to those dates, beginning on January 12 and
15   continuing through January 13 per CMO 10.
16          Written Discovery
17          Altria has provided responses to all of Plaintiffs’ written discovery requests. Plaintiffs
18   and Altria continue to meet and confer on these responses and will bring any disputed issues to
19   Your Honor’s attention, if necessary.
20           C.      E-Liquid Defendants
21          Document Production
22          Plaintiffs and E-Liquid Defendants continue to confer on potential custodians and search
23   terms for document productions.
24          Depositions
25          On October 16, 2020, Plaintiffs served 30(b)(6) deposition notices on each E-Liquid
26   Defendant. E-Liquid Defendants and Plaintiffs continue to confer regarding E-Liquid
27   Defendants’ objections and potential dates for deposition.
28

                                                                                         JOINT DISCOVERY
                                                      7                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 8 of 14



 1          Written Discovery
 2          Plaintiffs served the E-Liquid Defendants with written discovery requests on June 24,
 3   2020. Plaintiffs continue to meet and confer with E-Liquid Defendants regarding the sufficiency
 4   of their responses.
 5           D.      Retailer and Distributor Defendants
 6          Document Production
 7          Counsel for the Retailer and Distributor Defendants have all provided Plaintiffs their
 8   proposed custodians and have produced, at Plaintiffs’ request, select organizational charts.
 9          Written Discovery
10          Plaintiffs served the Retailer Defendants with written discovery requests on August 17,
11   2020. Plaintiffs served the Distributor Defendants with written discovery requests on August 26,
12   2020. The Distributor Defendants responded to Plaintiffs’ first set of interrogatories on
13   November 6, 2020. Plaintiffs and the Retailer and Distributor Defendants continue to meet and
14   confer regarding the scope of written discovery and will bring disputes to Your Honor promptly.
15           E.      Director Defendants
16          The Director Defendants have provided responses to all of Plaintiffs’ written discovery
17   requests. ESI discussions have not progressed. Plaintiffs and counsel for the Director Defendants
18   continue to meet and confer regarding discovery responses and document productions.
19   II.    DISCOVERY FROM PLAINTIFFS
20          A.      Personal Injury Plaintiffs
21          To date, Plaintiffs have served 594 Plaintiff Fact Sheets with record authorizations. The
22   parties are meeting and conferring regarding alleged deficiencies in Plaintiffs’ Fact Sheet
23   responses and will bring disputes to the Court promptly for resolution. There are additional
24   outstanding Fact Sheets, including from 174 plaintiffs whose Fact Sheets are past due and 141
25   plaintiffs whom JLI has granted extensions. To date, 45 plaintiffs’ cases have been dismissed
26   without prejudice for non-compliance, and 133 plaintiffs have cases that are currently subject to
27   dismissal motions.
28

                                                                                        JOINT DISCOVERY
                                                     8                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 9 of 14



 1          Plaintiffs have asked Defendants to provide copies of records, including medical records,
 2   obtained pursuant to the authorizations provided with the Plaintiff Fact Sheets. Plaintiffs reached
 3   out to the vendor that Defendants advised they are using to gather medical records, to ensure they
 4   would be receiving copies. According to the vendor, Defendants have not yet ordered records.
 5   Plaintiffs are concerned that Defendants’ delay in ordering records may impact the schedule and
 6   may seek the Court’s guidance on this issue.
 7          B.      Class Plaintiffs
 8                  Written Discovery
 9          The parties have extensively met and conferred regarding written discovery requests
10   served by JLI. Plaintiffs serving as Class Representatives for the current bellwether proceedings
11   are preparing amended responses based on the agreements reached by the parties and are in the
12   process of forensically collecting and producing documents.
13          The significant majority of the Class Representatives who are not presently a part of the
14   bellwether proceedings have completed Plaintiff Fact Sheets, and those who have not are in the
15   process of completing them.
16          Consistent with the parties’ discussion with the Court during the October 30, 2020
17   discovery conference, Class Representatives who are part of the current bellwether proceedings
18   are in the process of producing documents. The parties are currently negotiating a revised CMO
19   for the Class Representative Plaintiff Fact Sheets. On November 15, Defendants provided
20   Plaintiffs with an updated draft. The parties will continue negotiating the proposed order,
21   including the applicability of amendments made to the Plaintiff Fact Sheets by parties that are not
22   defendants in the class action, and will promptly submit to the Court any remaining issues.
23                  Depositions
24          Pursuant to the Court’s November 2, 2020 Order, Defendants will identify 15 Class
25   Representatives for deposition in addition to the named Class Representatives put forward by
26   plaintiffs to represent the California class and the nationwide RICO class. Dkt. No. 1117.
27   Defendants reserve all rights to seek additional depositions and other discovery related to Class
28   Representatives and class allegations, including of discovery of absent class members, including

                                                                                        JOINT DISCOVERY
                                                     9                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 10 of 14



 1   but not limited to any of the 29 class representatives who were in the First Amended Consolidated
 2   Class Complaint (ECF No. 679), but were dropped from the Second Amended Consolidated
 3   Class Complaint (ECF No. 1035).
 4          C.      Government Entity Plaintiffs
 5          Government Entity Fact Sheets
 6          The parties have reached agreement on Government Entity plaintiff fact sheets, and the
 7   Plaintiffs are using their best efforts to complete these fact sheets by December 21, 2020. On
 8   October 22, 2020, the Court entered CMO 13, the implementing order for the Government Entity
 9   and School District Plaintiff Fact Sheets. The parties are continuing to discuss general parameters
10   for the selection of bellwethers, and are optimistic that they can submit an agreed upon proposal
11   for government entity bellwether selection along with an agreed upon scheduling stipulation as
12   part of next week’s Case Management Conference statement.
13   III.   THIRD-PARTY DISCOVERY
14          Plaintiffs have issued third party subpoenas to more than 150 entities or persons. In total,
15   responsive recipients have thus far produced approximately 58,000 documents and negotiations
16   are ongoing with numerous others. Per the Court’s guidance, Plaintiffs have withdrawn
17   subpoenas to certain JLI investors pending review of JLI’s production of documents containing
18   correspondence with these entities. Plaintiffs anticipate serving deposition notices on one or
19   more third party witness(es) over the next few weeks.
20          To date, JLI has issued five third party subpoenas.
21

22

23

24

25

26

27

28

                                                                                       JOINT DISCOVERY
                                                    10                                   STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 11 of 14



 1   Dated: November 16, 2020                       Respectfully submitted,
 2

 3   By: /s/ Renee D. Smith___________              By: /s/ Sarah R. London
 4   Renee D. Smith (pro hac vice)                  Sarah R. London
     James F. Hurst (pro hac vice)                  LIEFF CABRASER HEIMANN &
 5   KIRKLAND & ELLIS LLP                           BERNSTEIN
 6   300 N. LaSalle                                 275 Battery Street, Fl. 29
     Chicago, IL 60654                              San Francisco, CA 94111
 7   Telephone: (312) 862-2310                      Telephone: (415) 956-1000
 8
     By: /s/ Peter A. Farrell                       By: /s/ Dena C. Sharp
 9
     Peter A. Farrell (pro hac vice)                Dena C. Sharp
10   KIRKLAND & ELLIS LLP                           GIRARD SHARP LLP
     1301 Pennsylvania Ave, N.W.                    601 California St., Suite 1400
11
     Washington, D.C. 20004                         San Francisco, CA 94108
12   Telephone: (202) 389-5959                      Telephone: (415) 981-4800

13
     By: /s/ Gregory P. Stone                       By: /s/ Dean Kawamoto
14
     Gregory P Stone, SBN 78329                     Dean Kawamoto
15   Bethany W. Kristovich, SBN 241891              KELLER ROHRBACK L.L.P.
     MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue                         1201 Third Ave., Ste. 3200
16
     Fiftieth Floor                                 Seattle, WA 98101
17   Los Angeles, California 90071-3426             Telephone: (206) 623-1900
     Telephone:     (213) 683-9100
18                                                  By: /s/ Ellen Relkin
     Attorneys for Defendant Juul Labs, Inc.
19
                                                    Ellen Relkin
20                                                  WEITZ & LUXENBERG
                                                    700 Broadway
21                                                  New York, NY 10003
                                                    Telephone: (212) 558-5500
22

23                                                  Co-Lead Counsel for Plaintiffs

24

25

26

27

28

                                                                                     JOINT DISCOVERY
                                               11                                      STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 12 of 14



 1

 2   By: /s/ John S. Massaro                            By: /s/ James Kramer
                                                        ORRICK HERRINGTON &
 3   ARNOLD & PORTER KAYE SCHOLER                       SUTCLIFFE LLP
     LLP
 4                                                      James Kramer
     John C. Massaro (admitted pro hac vice)            James Thompson
 5   Jason A. Ross (admitted pro hac vice)              Walt Brown
     601 Massachusetts Ave., N.W.                       The Orrick Building
 6   Washington D.C. 20001                              405 Howard Street
     Telephone: (202) 942-5000                          San Francisco, CA 94105-2669
 7   Facsimile: (202) 942-5999                          Telephone: (415) 773-5700
     john.massaro@arnoldporter.com                      jthompson@orrick.com
 8   Jason.ross@arnoldporter.com                        jkramer@orrick.com
                                                        wbrown@orrick.com
 9   Attorneys for Defendants Altria Group, Inc.
     and Philip Morris USA Inc.                         Attorneys for Defendant James Monsees
10

11   By: /s/ Eugene Illovsky                            By: /s/ Michael J. Guzman
12   BOERSCH & ILLOVSKY LLP                             KELLOGG, HANSEN, TODD, FIGEL &
                                                        FREDERICK, P.L.L.C.
13   Eugene Illovsky
     Martha Boersch                                     Mark C. Hansen
14   Matthew Dirkes                                     Michael J. Guzman
     1611 Telegraph Ave., Suite 806                     David L. Schwartz
15   Oakland, CA 94612                                  Sumner Square, 1615 M St., N.W., Suite 400
     Telephone: (415) 500-6643                          Washington, DC 20036
16   eugene@boersch-illovsky.com                        Telephone: (202) 326-7910
     martha@boersch-illovsky.com                        mguzman@kellogghansen.com
17   matt@boersch-illovsky.com
18                                                      Attorneys for Defendants Nicholas Pritzker,
     Attorneys for Defendant Adam Bowen                 Riaz Valani, and Hoyoung Huh
19

20

21

22

23

24

25

26

27

28

                                                                                       JOINT DISCOVERY
                                                   12                                    STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 13 of 14



 1   By: /s/ Mitchell B. Malachowski                   By: /s/ Robert Scher
 2   TYSON & MENDES, LLP                               FOLEY & LARDNER LLP
 3   James E. Sell                                     Robert Scher
     Mitchell B. Malachowski                           Peter N. Wang
 4   Stephen Budica                                    Graham D. Welch
     April M. Cristal                                  Dyana K. Mardon
 5   523 4th Street, Suite 100                         90 Park Avenue
     San Rafael, CA 94901                              New York, NY 10016-1314
 6   Telephone: (628) 253-5070                         Telephone: (212) 682-7474
     jsell@tysonmendes.com                             Facsimile: (212) 687-2329
 7   mmalachowski@tysonmendes.com                      rscher@foley.com
     sbudica@tysonmendes.com                           pwang@foley.com
 8   acristal@tysonmendes.com                          gwelch@foley.com
                                                       dmardon@foley.com
 9   Attorneys for Defendants Mother Murphy’s
     Labs, Inc., and Alternative Ingredients, I        Attorney for Defendants Tobacco
10                                                     Technology, Inc., and Eliquitech, Inc.
11   By: /s/ Michael L. O'Donnell
                                                       By: /s/ Christopher J. Esbrook
12   WHEELER TRIGG O'DONNELL LLP
                                                       ESBROOK LAW LLC
13   Michael L. O'Donnell
     James E. Hooper                                   Christopher J. Esbrook
14   Marissa Ronk                                      David F. Pustilnik
     370 17th Street, Ste. 4500                        Michael S. Kozlowski
15   Denver, CO 80202                                  77 W. Wacker, Suite 4500
     Telephone: (303) 244-1850                         Chicago, IL 60601
16   Odonnell@wtotrial.com                             Telephone: (312) 319-7681
     hooper@wtotrial.com                               christopher.esbrook@esbrooklaw.com
17   Ronk@wtotrial.com                                 david.pustilnik@esbrooklaw.com
                                                       michael.kozlowski@esbrooklaw.com
18   Attorneys for Defendant McLane Company,
     Inc.                                              Attorneys for Defendants Eby-Brown
19                                                     Company, LLC, Circle K Stores, and 7-
20                                                     Eleven, Inc., Speedway, and Walgreen Co.
     By: /s/ David R. Singh
21
     WEIL, GOTSHAL & MANGES LLP
22
     David R. Singh
23   Bambo Obaro
     201 Redwood Shores Parkway, 6th Floor
24   Redwood Shores, CA 94065
     Telephone: (650) 802-3083
25   david.singh@weil.com
     bambo.obaro@weil.com
26
     Attorneys for Defendant Core-Mark Holding
27   Company, Inc.

28

                                                                                        JOINT DISCOVERY
                                                  13                                      STATUS REPORT
     Case 3:19-md-02913-WHO Document 1143 Filed 11/16/20 Page 14 of 14



 1   By: /s/ Donald F. Zimmer, Jr.
 2   KING & SPALDING LLP
 3
     Donald F. Zimmer, Jr.
 4   Quyen L. Ta
     Jennifer T. Stewart
 5   101 Second Street, Suite 1000
     San Francisco, CA 94105
 6   Telephone: (415) 318-1200
     fzimmer@kslaw.com
 7   qta@kslaw.com
     jstewart@kslaw.com
 8
     Attorneys for Defendant Walmart Inc.
 9
     By: /s/ Charles C. Correll Jr.______
10
     KING & SPALDING LLP
11   Andrew T. Bayman (Admitted pro hac vice)
     1180 Peachtree Street, Suite 1600
12   Atlanta, GA 30309
     Telephone: (404) 572-4600
13   abayman@kslaw.com
14   and
15   Charles C. Correll, Jr.
     Matthew J. Blaschke
16   Alessandra M. Givens
     101 Second Street, Suite 2300
17   San Francisco, CA 94105
     Telephone: (415) 318-1200
18   ccorrell@kslaw.com
     mblaschke@kslaw.com
19   agivens@kslaw.com

20   Attorneys for Defendant Chevron Corporation

21

22

23

24

25
     2060257.6
26

27

28

                                                                   JOINT DISCOVERY
                                                   14                STATUS REPORT
